Judgment, Supreme Court, New York County, rendered April 6, 1973, convicting defendant after trial by a jury of the crimes of attempted robbery, first and second degrees, and attempted petit larceny, and sentencing him to concurrent indeterminate terms of imprisonment not to exceed 10 and 5 years respectively on the attempted robbery counts and unconditional discharge on the attempted petit larceny count, unanimously modified, on the law, to dismiss the latter count, and otherwise affirmed. The dismissed count is a lesser included count in the indictment and conviction of the greater count requires dismissal of the lesser. (See People v. Pyles, 44 A D 2d 784; CPL 300.40, subd. 3, par. [b].) Concur — Markewieh, J. P., Tilzer, Capozzoli and Nunez, JJ.